DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This action is in response to the amendment filed on 12/03/2019.  Claims 1-20, 24 have been canceled and claims 21-23, 25-42 are pending in the application. 
	Allowable Subject Matter
Claims 21-23 and 25-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are in the record as following:
Gupta [US 2017/0235585] discloses a method and system for mapping IOT device to a specialized IOT virtual machine or general VM based on template available [Par. 0032].
Zimmerman [US 2018/0246484] discloses a system comprises: a primary Internet of Things (IoT) cloud service to register IoT devices owned by users who have subscribed with the primary IoT cloud service; IoT device management logic on the primary IoT cloud service to provide access to data generated by the primary IoT devices and to control the IoT devices responsive to user input; the IoT device management logic to establish a communication channel with an external IoT cloud service responsive to a user registering one or more external IoT devices controlled by the external IoT cloud service; and wherein upon the external IoT cloud service providing the IoT device management logic with access to the one or more external IoT 
Sundaresan [US 2018/0295176] discloses a virtual machine maped with a physical device and associated with a third party service [Fig 1, Ref 135A is physical device, Virtual  machine in a cloud server, Ref 185A and third party service, Ref 162].
Slaight [US 2017/0353367] discloses providing the measured telemetry data based on request.
None of these references, taken alone or in any reasonable combination, teach the claims 21 and 26 comprising establishing a mapping between a plurality of IoT devices that are tenants of the IoT support service and tenants of a third-party cloud service;  on the IoT support service, storing a plurality of device twins such that each device twin of the plurality of device twins corresponds to a corresponding IoT device, and such that each device twin of the plurality of device twins is adapted to store telemetry data received from the corresponding IoT device;  and servicing, by the IoT support service, a query for telemetry associated with one or more of the IoT devices of the plurality of IoT devices using the telemetry data stored by one or more corresponding device twins of the plurality of device twins, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record and claim 37 comprising storing associations between a plurality of IoT devices that are tenants of an IoT support service and tenants of a third-party cloud service;  persisting, on the IoT support service, a plurality of device twins that correspond to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414